Order entered December 8, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01504-CR

                       CAMARON DISHAWN HARRIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-81483-2014

                                          ORDER
       Before the Court is appellant’s November 28, 2017 motion for an extension of time to file

a pro se response to the Anders brief filed by counsel. We GRANT the motion.

       We ORDER appellant to file his pro se response on or before January 16, 2018.

       We DIRECT the Clerk of the Court to send a copy of this order to Camaron Dishawn

Harris, TDCJ No. 02108339, Lychner Unit, 2350 Atascocita Road, Humble, Texas, 77396.


                                                     /s/   LANA MYERS
                                                           JUSTICE